Citation Nr: 0811949	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  01-07 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 
2000, for an award of service connection for osteoarthritic 
changes of the lumbosacral spine.

2.  Entitlement to an effective date earlier than March 21, 
2000, for an award of service connection for moderate right 
lower extremity weakness.

3.  Entitlement to an effective date earlier than March 21, 
2000, for an award of a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on November 6, 
2007, which vacated a May 2006 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a November 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Although the joint motion for remand associated with the 
Court's order of November 6, 2007, only identifies two of the 
three issues denied in the May 2006 Board decision, the 
parties also apparently agreed that a remand was "necessary 
on the low back condition."  It is also unclear to the Board 
how earlier effective date claims for the award of service 
connection for moderate right lower extremity weakness and 
TDIU can be logically adjudicated without consideration of an 
earlier low back disorder claim.  Therefore, the Board finds 
that the May 2006 decision was vacated by the Court as to all 
issues on appeal at that time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a November 2007 decision, the Court found the prior Board 
determination had, in essence, failed to provide adequate 
reasons and bases to support the decisions rendered.  In a 
joint motion for remand it was noted, in essence, that the 
Board's finding that general statements of a "back 
condition" could not be reasonably construed as simultaneous 
claims for compensation for a low back disability was 
erroneous.  Without identifying any specific correspondence 
it was noted that the appellant's "numerous claims" for a 
"back condition" included claims for a low back disability.  
The Board notes that the issue of entitlement to an increased 
rating for a service-connected back disability was denied in 
a May 1994 rating decision that has become final.  

A review of the record, however, includes correspondence 
dated in November 1994 that may be construed as an informal 
claim for an increased rating for a service-connected back 
disorder.  In the absence of more specific information, the 
Court's decision is interpreted as finding that this November 
1994 correspondence must be construed as raising informal 
claims for service connection for osteoarthritic changes of 
the lumbosacral spine and moderate right lower extremity 
weakness and for entitlement to TDIU.  

The Board also notes that the opinion of a private physician 
dated in February 2004 stated the belief that the veteran had 
been unemployable as a result of his spine problems since 
1980, but that the opinion includes statements that are 
inherently erroneous and does not discuss medical evidence 
dated in April 1994 indicating the veteran had been on 
disability since 1980 because of lung and nerve problems.  
Correspondence from the Social Security Administration (SSA) 
dated in March 1982, however, shows disability benefits were 
denied because earning requirements had not been met.  The 
veteran denied receiving income from any source in a report 
to VA dated in June 1994.  It is unclear from the present 
record when and from whom the veteran may have received 
disability benefits.

The April 1994 VA examination report also indicated that X-
rays of the lumbar spine were obtained, but a report of that 
examination is not of record.  Additionally, there is no 
record of any treatment the veteran may have received for his 
back disability during the period from November 1993 to March 
2000.  Therefore, the Board finds that additional development 
is required to allow the veteran to submit clarifying 
information and to obtain any available medical records 
associated with a claim for SSA disability benefits.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate an increased rating claim by correspondence 
dated in May 2004 and the present issues on appeal are 
derivative of that claim.  As this case must be remanded for 
additional development the Board also finds that remedial 
notice is required as result of the decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided any 
additional VCAA notice required on his 
claims as result of the decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The veteran should be requested to 
clarify whether he has ever received 
disability benefits as a result of lung 
and nerve problems and whether he 
received treatment for his back 
disability from November 1993 to March 
2000.  If the veteran responds 
affirmatively, he should be requested to 
provide the names and addresses and dates 
of treatment of all medical care 
providers, VA and non-VA, that have 
provided any treatment for lung and nerve 
problems, or back problems, since 
November 1993 .  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the records identified by 
the veteran cannot be obtain, a notation 
to that effect should be inserted in the 
file.  The veteran and his attorney are 
to be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy of any Social Security 
Administration disability determination, 
as well as all associated medical 
records.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

